DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species represented by the instant Formula I, wherein each of Z1 to Z16 is C in the reply filed on 04 February 2022 is acknowledged.
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 9: Claim 1, from which claim 9 depends, describes that LB is a 2-phenylpyridine ligand.
However, claim 9 describes several ligands LB that are not 2-phenylpyridine. A non-limiting list of these ligands includes LB147-LB155 and LB193-LB195. Therefore, the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 12-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”).
Regarding claims 1-2, 6-7, 12-13, and 15: Lee discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0432]-[0436] and Table 4: Example 3}.
The organic layer comprises a light emitting layer, and the light emitting layer comprises the compound shown below as an emissive dopant {paragraphs [0432]-[0436] and Table 4: Example 3}.

    PNG
    media_image1.png
    684
    585
    media_image1.png
    Greyscale

The light-emitting layer further comprises CBP as a host material {paragraphs [0432]-[0436] and Table 4: Example 3}.
Lee does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms.
However, Lee teaches that the compounds of the disclosure of Lee have the structure of Formula 1, comprising a ligand having the structure of Formula 2 {paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds having the structure of Formula 1 comprise a ligand L1 having the structure of the Formula 2.}. The ligand having the structure of Formula 2 can further have the structure shown below {(paragraph [0107]: The ligand L1 can have the structure of one of Formulas 2-1 through 2-47.), (p. 14, Formula 2-45)}.

    PNG
    media_image2.png
    747
    505
    media_image2.png
    Greyscale

Where in the structural formula shown above X1 to X10 can be carbon or nitrogen {paragraph [0111]} and R11 can be an alkyl group {paragraphs [0067]-[0069], [0106], and [0109]}. In the compound shown above, R11 of Lee is isobutyl.
The alkyl group can be an n-pentyl group, an isopentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an isohexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an isoheptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an isooctyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an isononyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an isodecyl group, a sec-decyl group, a tert-decyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a norbornenyl group, a cyclopentenyl group, a cyclohexenyl group, or a cycloheptenyl group {paragraph [0068]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lee shown above by substituting one of the alkyl or cycloalkyl groups listed above in place of the isobutyl group of the compound of Lee.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the alkyl or cycloalkyl groups listed above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 3: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a specific compound in which the instant R1 or R2 is cycloalkyl.
However, Lee teaches that the compounds of the disclosure of Lee have the structure of Formula 1, comprising a ligand having the structure of Formula 2 {paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds having the structure of Formula 1 comprise a ligand L1 having the structure of the Formula 2.}. The ligand having the structure of Formula 2 can further have the structure shown below {(paragraph [0107]: The ligand L1 can have the structure of one of Formulas 2-1 through 2-47.), (p. 14, Formula 2-45)}.

    PNG
    media_image2.png
    747
    505
    media_image2.png
    Greyscale

Where in the structural formula shown above X1 to X10 can be carbon or nitrogen {paragraph [0111]} and R11 can be an alkyl group {paragraphs [0067]-[0069], [0106], and [0109]}. As outlined above, in the modified compound of Lee, R11 of Lee is one of the alkyl groups listed above.
As outlined above, the alkyl group can be a cycloalkyl group chosen from a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a norbornenyl group, a cyclopentenyl group, a cyclohexenyl group, or a cycloheptenyl group {paragraph [0068]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lee shown above by substituting one of a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a norbornenyl group, a cyclopentenyl group, a cyclohexenyl group, or a cycloheptenyl group in place of one of the listed alkyl group comprising 5 or more C atom as R11 of Lee as described above, based on the teaching of Lee.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a norbornenyl group, a cyclopentenyl group, a cyclohexenyl group, or a cycloheptenyl group would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 19: Lee teaches all of the features with respect to claims 1 and 12, as outlined above.
As described above, the light-emitting layer of the device taught by Lee comprises a host and a dopant. A light-emitting layer comprising a host and a dopant is a formulation, which in this case is a formulation comprising the modified compound of Lee. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claim 5: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a compound similar to the compound of Lee shown above in which at least one of the instant R1 or R2 is fully or partially deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Lee’s compound shown above, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
Regarding claim 14: Lee teaches all of the features with respect to claim 12, as outlined above.
Lee does not teach that the compound of Lee is used as a phosphorescent sensitizer for a thermally activated delayed fluorescence material.
So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% exciton utilization {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Lee such that the emissive layer comprised a thermally activated delayed fluorescence material and the material of Lee was used as a phosphorescent sensitizer for the thermally activated delayed fluorescence material, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100% exciton utilization, as taught by So.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of Ma (US 2010/0237334 A1).
Regarding claim 16: Lee teaches all of the features with respect to claim 12, as outlined above.
Lee does not teach that the device of Lee comprises a host material of the current claim 12.
However, as outlined above, Lee teaches that the host material of the light emitting layer is CBP.
Ma teaches host materials for phosphorescent dopants for a light-emitting layer of an organic light-emitting device {(p. 1, ¶ [0014]; The triphenylene-containing benzofused thiophenes are useful as host compounds in organic light emitting devices.), (paragraph [0101] and Table 1: The organic light-emitting devices comprise phosphorescent dopants in the light-emitting layer.)}.
The host material comprises a triphenylene containing benzo-fused thiophene, having the structure shown below {(p. 2, paragraph [0015]; The triphenylene-containing benzofused thiophenes include compounds having the structure of Formula (III).), (p. 9, ¶ [0045]; Compounds having the structure of Formula III are exemplified by the compounds on pp. 9-11.), (p. 9, Compound 2’), (paragraph [0053]: Compound 2S has the same structure as Compound 2’.)}. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ma sought to provide host compounds with improved film forming properties that when used in organic electroluminescent devices provided devices with improved device stability and efficiency {p. 4, paragraphs [0033] and [0037]}.
Ma teaches that a device using Ma’s Compound 2S as a host material for a phosphorescent dopant has a longer lifetime than a device using CBP as a host material for a phosphorescent dopant {(paragraph [0101] and Table 1: Device Comparative 1 and Device Comparative 2 have similar structures as Device 9 and Device 5, respectively, the difference being the comparative devices comprise CBP as a host material while Devices 9 and 5 comprise Ma’s Compound 2S as a host material.), (Table 2: Devices 9 and 5 have longer lifetimes (LT80%) than Comparative 1 and Comparative 2, respectively.)}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have modified the organic EL device of Lee by using Ma’s Compound 2S as the host material, based on the teachings of Ma. The motivation for doing so would have been to use a host compound with improved film forming properties that when used in organic electroluminescent devices provided devices with improved device lifetime, as taught by Ma. Further, one of ordinary skill in the art would know to use the host materials as they were intended, which in this case means finding the best material to create an efficient light-emitting device for the given material set based on the teaching of Ma.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) as applied to claim 12 above, and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”).
Regarding claims 17-18: Lee teaches all of the features with respect to claim 12, as outlined above.
Claims 17-18 differ from claim 12 in that claims 17-18 require that an organic light-emitting device meeting the limitations of the current claim 12 is used in a consumer product.
Lee does not exemplify a consumer product comprising the organic light emitting device of Lee described above.
Lamansky teaches the use of organic electroluminescent devices in display devices {paragraph [0139]}. Lamansky teaches that flat panel displays utilizing organic light emitting devices (which are organic electroluminescent devices) would have bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor {paragraph [0010]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Lee to be part of a flat panel display device, based on the teachings of Lamansky. The motivation for doing so would have been to provide a display device with bright colors, wide viewing angle, low power requirements, broad temperature ranges, and thin form factor, as taught by Lamansky.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”) as applied to claim 1 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
Regarding claim 20: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not teach a polymer comprising the compound of Lee shown above.
However, as described above, the compound of Lee is used as a phosphorescent light-emitting dopant of the light-emitting layer of an organic light-emitting device.
Additionally, as outlined above, the light-emitting layer of the device of Lee further comprises a host material.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, the light-emitting layer of Lee is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image4.png
    859
    1201
    media_image4.png
    Greyscale

As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image5.png
    512
    1249
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    665
    701
    media_image6.png
    Greyscale


Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting layer of the organic electroluminescent device of Lee by linking the modified compound of Lee and the matrix material (the host material of Lee) in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.

Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0164012 A1) (hereafter “Lee”).
Regarding claims 1-2, 6-7, and 9: Lee discloses the compound shown below {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraph [0236]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 to 288.), (p. 43, Compound 3 shown below)}.

    PNG
    media_image7.png
    679
    621
    media_image7.png
    Greyscale

The compound is useful as a material of the light-emitting layer of an organic light-emitting device {paragraphs [0026]-[0032], [0242]-[0250]}.
Lee does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms.
However, Lee teaches that the compounds of the disclosure of Lee have the structure of Formula 1, comprising a ligand having the structure of Formula 2 {paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds having the structure of Formula 1 comprise a ligand L1 having the structure of the Formula 2.}. The ligand having the structure of Formula 2 can further have the structure shown below {(paragraph [0107]: The ligand L1 can have the structure of one of Formulas 2-1 through 2-47.), (p. 14, Formula 2-45)}.

    PNG
    media_image2.png
    747
    505
    media_image2.png
    Greyscale

Where in the structural formula shown above X1 to X10 can be carbon or nitrogen {paragraph [0111]} and R11 can be an alkyl group {paragraphs [0067]-[0069], [0106], and [0109]}. In the compound shown above, R11 of Lee is isobutyl.
The alkyl group can be an n-pentyl group, an isopentyl group, a sec-pentyl group, a tert-pentyl group, an n-hexyl group, an isohexyl group, a sec-hexyl group, a tert-hexyl group, an n-heptyl group, an isoheptyl group, a sec-heptyl group, a tert-heptyl group, an n-octyl group, an isooctyl group, a sec-octyl group, a tert-octyl group, an n-nonyl group, an isononyl group, a sec-nonyl group, a tert-nonyl group, an n-decyl group, an isodecyl group, a sec-decyl group, a tert-decyl group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclooctyl group, an adamantanyl group, a norbornanyl group, a norbornenyl group, a cyclopentenyl group, a cyclohexenyl group, or a cycloheptenyl group {paragraph [0068]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lee shown above by substituting one of the alkyl or cycloalkyl groups listed above in place of the isobutyl group of the compound of Lee.  The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the alkyl or cycloalkyl groups listed above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituents to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 4: Lee teaches all of the features with respect to claim 1, as outlined above. 
Lee does not exemplify a compound in which at least one of the instant R1 and at least one of the instant R2 is an alkyl group or a cycloalkyl group comprising five or more C atoms.
However, the compounds of Lee comprise a ligand L1 that can comprise a triphenylene substructure {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0133], [0144], and [0236]: L1 can comprise a triphenylene structure.)}. The compounds can further comprise a ligand L2 {paragraphs [0010] and [0042]}. In Lee’s Compound above, L2 is unsubstituted 2-phenylpyridine.
Lee teaches that the ligand L2 can alternatively be one of the structures shown below {paragraph [0218] and p. 39}.

    PNG
    media_image8.png
    264
    136
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    262
    197
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    213
    215
    media_image10.png
    Greyscale

Where Z11 and Z12 can be hydrogen, deuterium, alkyl, silyl, amino, nitrile, halogen, aryl, or heteroaryl among other options {paragraph [0222]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Lee by substituting one of the bidentate ligands above in place of the unsubstituted 2-phenylpyridine ligands, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the selection of one of the bidentate ligands above in which Z11 and Z12 were each chosen from hydrogen, deuterium, alkyl, silyl, amino, nitrile, halogen, aryl, or heteroaryl would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”), Lee et al. (US 2016/0164012 A1) (hereafter “Lee”), Kim et al. (US 2009/0145483 A1) (hereafter “Kim”), and Fukuzaki et al. (US 2011/0049496 A1) (hereafter “Fukuzaki”).
Regarding claims 1-3, 7, and 9: Boerner discloses the compound shown below {(paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.), (paragraph [0110]: The compounds having the structure of Formula (I) of Boerner are exemplified by Compounds (1a) to (1f).), (p. 8, Compound (1b) shown below)}.

    PNG
    media_image11.png
    713
    772
    media_image11.png
    Greyscale

The compound is useful as a material of the light-emitting layer of an organic light-emitting device {paragraphs [0020] and [0116]-[0117]}.
Boerner does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms or in which the compound comprises a 2-phenyl-pyridine ligand.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner and optionally, ligands L2 and L3 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligands L2 can be acetylacetonate or phenylpyridine {paragraph [0086]}.
Lee compounds useful as the light-emitting material of the light-emitting layer of an organic light-emitting device {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0026]-[0032], [0242]-[0250])}.
The compounds of Lee comprise a ligand L1 that can comprise a triphenylene substructure {(paragraphs [0010]-[0011], [0042]-[0046], and [0105]: The compounds of the disclosure of Lee have the structure of Formula 1 and comprise a ligand L1 having the structure of the Formula 2.), (paragraphs [0133], [0144], and [0236]: L1 can comprise a triphenylene structure.)}. The compounds can further comprise a ligand L2 {paragraphs [0010] and [0042]}. The ligand L2 can be unsubstituted 2-phenylpyridine or acetylacetonate {paragraph [0218]}.
Kim teaches compounds useful as the light-emitting material of the light-emitting layer of an organic light-emitting device {paragraphs [0007]-[0010], [0024], [0027]}. The compounds are iridium complexes comprising a 2-phenylquinoline ligand and a secondary ligand {paragraphs [0007]-[0010], [0024], [0027]}. The secondary ligand can be unsubstituted 2-phenylpyridine or acetylacetonate {paragraph [0038]}.
Thus, an unsubstituted 2-phenylpyridine is a known alternative to acetylacetonate.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Boerner shown above by substituting an unsubstituted 2-phenylpyridine in place of the acetylacetonate ligand, based on the teaching of Boerner, Lee, and Kim. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a phenylpyridine ligand would have been one from a finite number of identified, predictable solutions—the types of ligands L2 identified by Boerner—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Boerner does not exemplify a compound in which one of the instant R1 or R2 is an alkyl or a cycloalkyl group comprising five or more C atoms.
However, as outlined above, Boerner teaches that the compounds of Boerner have the structure of Boerner’s Formula (I), which describes a metal complex having a ligand L1 of Boerner {paragraphs [0009]-[0020]: The compounds of the disclosure of Boerner has the structure of formula (I) of Boerner. Formula (I) describes a metal complex having L1, L2, and L3 where L1 is required to be present and L2 and L3 are optionally present.}. 
The ligand L1 of the compound of Boerner shown above comprises the structure shown below {paragraph [0026]}.

    PNG
    media_image12.png
    530
    635
    media_image12.png
    Greyscale

Where R1 is an N-comprising moiety that bonds to the metal center {paragraphs [0011]-[0013] and [0026]}. R1 can be pyridine and can be substituted by an alkyl group {paragraph [0078]}.
Fukuzaki teaches a phosphorescent metal complex having the structure of Fukuzaki’s formula (1) for use in an organic electroluminescent device {paragraphs [0066]-[0070]; the compound represented by Fukuzaki’s formula (1) is the phosphorescent material.}. The metal complex comprises a branched alkyl group substituent that is sterically bulky {paragraphs [0068]-[0070]}. The sterically bulky branched alkyl group provides spatial separation between the metal complexes, reducing dimerization reactions between metal complexes, prolonging device lifetime of a device using the compound {paragraph [0068]}. The sterically bulky branched alkyl group also increases the dispersibility of the compounds in the light emitting layer, increasing the efficiency of a device using the compound {paragraph [0069]}. The sterically bulky branched alkyl group also increases the solubility of the compound {paragraph [0070]}.
The compound having the structure of Fukuzaki's formula (1) is substituted by Fukuzaki’s group S11, which is a sterically bulky branched alkyl group {(p. 9, formula (1)), (paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. S11 can be 
    PNG
    media_image13.png
    88
    88
    media_image13.png
    Greyscale
 {(paragraph [0071]; S11 is represented by Fukuzaki’s structures (a) to (w)), (p. 10, structures (a) to (w))}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the compound of Boerner by substituting 
    PNG
    media_image13.png
    88
    88
    media_image13.png
    Greyscale
 onto the compound, based on the teaching of Fukuzaki. The motivation for doing so would have been to provide a sterically bulky group that provides increase dispersibility of the metal complexes, improving lifetime and efficiency of a device using the compound, as well as increasing the solubility of the compound, as taught by Fukuzaki. Furthermore, it would have been obvious to have placed the substituent on one of the pyridine rings of the metal complex, because the positions on the pyridine rings would represent a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 10: Boerner as modified by Lee, Kim, and Fukuzaki teaches all of the features with respect to claim 1, as outlined above.
Boerner as modified by Lee, Kim, and Fukuzaki do not exemplify a specific device in which the group 
    PNG
    media_image13.png
    88
    88
    media_image13.png
    Greyscale
 is at the instant position R1a.
However, R1a is one of a finite number of positions at which the group 
    PNG
    media_image13.png
    88
    88
    media_image13.png
    Greyscale
 could be placed.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Boerner by substituting the group 
    PNG
    media_image13.png
    88
    88
    media_image13.png
    Greyscale
 specification at the position of the instant R1a. The choice would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As outlined above, the closest prior art is Boerner et al. (US 2010/0127215 A1) (hereafter “Boerner”) as outlined above. However, Boerner does not teach the specific substitution pattern of any of the compounds of the instant claim 11. While any of the substituents individually may have been known in the prior art, providing each of the substituents at each of the positions would not have been obvious. Such a series of selections would not have been on the whole a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. Furthermore, the prior art does not provide teaching or motivation for modifying the compounds of Boerner to have any of the specific substituent patterns of the compounds of the current claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786